EXHIBIT 10.7

AMENDMENT NO. 1

THIS AMENDMENT NO. 1, dated as of October 10, 2006 (“Amendment No. 1”) by and
among ADESA, INC., a Delaware corporation (the “Borrower”), certain subsidiaries
of the Borrower, as guarantors (collectively, the “Subsidiary Guarantors”), the
lenders from time to time parties thereto (collectively, the “Lenders”), BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), the Swing Line Lender and the L/C Issuer to the Amended and Restated
Credit Agreement, dated as of July 25, 2005, as supplemented, amended and
modified (the “Credit Agreement”) among the Borrower, the Subsidiary Guarantors,
the Lenders, the Administrative Agent, Swing Line Lender, L/C Issuer and
Collateral Agent and certain other agents parties thereto.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement (the Credit Agreement, as amended by, and together
with, this Amendment No. 1, and as hereinafter amended, modified, extended or
restated from time to time, being called the “Amended Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested certain amendments to its existing covenants
under the Credit Agreement; and

WHEREAS, the parties hereto have agreed, subject to the terms and conditions
hereof, to amend and modify the Credit Agreement as provided herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
AMENDMENTS

Effective as of the Agreement Effective Date (defined below), the Credit
Agreement is hereby amended as follows:

1.01        Amendments to Section 1.01.  (a)  Section 1.01 is hereby amended by
adding the following definitions in the appropriate alphabetical order:

““Excluded Subsidiary” means any Subsidiary of the Borrower which has assets
with book value of less than $5,000,000 as of the date on which the Borrower
delivers the certificate required pursuant to Section 5.01(f) or has revenues of
less than $5,000,000 as of the date on which the Borrower delivers the
certificate required pursuant to Section 5.01(f); provided, however, the
aggregate book value of assets for all Excluded Subsidiaries shall not exceed
$30,000,000 as of any date on which the Borrower delivers the certificate
required pursuant to Section 5.01(f) and the aggregate amount of revenues for
all Excluded Subsidiaries shall not exceed $30,000,000 as of any date on which
the Borrower delivers the certificate required pursuant to Section 5.01(f).”

““First Amendment Effective Date” means July 3, 2006.”

 


--------------------------------------------------------------------------------




 

1.02        Amendments to Affirmative Covenants in Article V.  (a) Section 5.01
is hereby amended by changing subsection “(f)” to subsection “(g)” and by adding
a new subsection (f) immediately after subsection (e) of Section 5.01 to read as
follows:

“(f)          Certificate Concerning Excluded Subsidiaries.  (i) Concurrently
with any delivery of financial statements under Section 5.01(a) or (b) above and
(ii) within 15 days of the creation or acquisition of any Subsidiary of any Loan
Party, a certificate of a Financial Officer of the Borrower certifying as of
such date (A) the name and jurisdiction of organization of such Subsidiary, (B)
certification of such Subsidiary as an Excluded Subsidiary or a Subsidiary
subject to the requirements of Section 5.11, and (C) that no Default has
occurred and is continuing or has resulted by reason of such designation,
including pursuant to Section 6.04, together with a schedule demonstrating in
reasonable detail the calculations used to determine compliance.”

(b)           Section 5.11 is hereby amended by adding, immediately following
“With respect to any person that is or becomes a Wholly-Owned Subsidiary of any
Loan Party after the Closing Date,” “if such person is not an Excluded
Subsidiary,” so that Section 5.11 reads as follows:

Section 5.11   Additional Collateral; Additional Subsidiary Guarantors.  With
respect to any person that is or becomes a Wholly-Owned Subsidiary of any Loan
Party after the Closing Date, if such person is not an Excluded Subsidiary,
promptly (and in any event within 30 days after such person becomes a
Subsidiary) (a) execute and deliver to the Administrative Agent and the
Collateral Agent such amendments or supplements to the relevant Pledge
Agreements or such other documents as the Administrative Agent or the Collateral
Agent shall deem necessary or advisable to grant to the Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a Lien on the
Equity Interests of such new Subsidiary (or, in the case of any Foreign
Subsidiary, Equity Interests representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary) subject to no Liens other than
Permitted Liens, (b) take all actions necessary to cause such Lien to be duly
perfected to the extent required by such Pledge Agreement in accordance with all
applicable Requirements of Law, including (i) the delivery to the Collateral
Agent of the certificates, if any, representing all of the Equity Interests of
such Subsidiary owned by a Loan Party (or, in the case of any Foreign
Subsidiary, Equity Interests representing 65% of the total voting power of all
outstanding Voting Stock of such Subsidiary), together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, and (ii)
the filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent, (c) cause each new Subsidiary that is a
Domestic Subsidiary to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor, (d) in the event such new
Subsidiary is a Domestic Subsidiary and owns any Equity Interests of another
Subsidiary (or at such time as such new Subsidiary that is a Domestic Subsidiary
acquires any Equity Interests of another Subsidiary), cause such new Subsidiary
to (A) execute a joinder agreement to the applicable Pledge Agreement,
substantially in the form annexed thereto or, in the case of a Foreign
Subsidiary, execute a pledge agreement compatible with the laws of such Foreign
Subsidiary’s jurisdiction in form and substance reasonably satisfactory to the
Administrative Agent, and (B) take all actions necessary or advisable in the
opinion of the Administrative Agent or the Collateral Agent to cause the Lien
created by the applicable Pledge Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the

 

2


--------------------------------------------------------------------------------




 

Administrative Agent or the Collateral Agent, in each case, subject to the
limitations set forth in clause (a) with respect to Foreign Subsidiaries and (e)
deliver or cause to be delivered to the Administrative Agent and the Collateral
Agent opinions of counsel in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent and
the Collateral Agent shall request regarding the validity, perfection and
priority of the Liens on Collateral pursuant to this sentence; provided that
Sections 5.11(c) and (d) shall not apply to any new Subsidiary that is an SPE,
so long as any such new SPE shall not guarantee any other Indebtedness of the
Company or its Subsidiaries.  Nothwithstanding anything to the contrary
contained in this Agreement, if, at any time, Adesa Mexico, LLC shall have a net
worth equal to or greater than $10.0 million it shall be subject to the
requirements of this Section 5.11 as if it had become a new Subsidiary that is a
Foreign Subsidiary.

1.03        Amendment to Negative Covenant in Article VI.  Section 6.04(f) is
hereby amended by adding at the end of clause (iv) thereto the following:

“;provided that for purposes of this Section 6.04(f) that the applicable Company
complies with Section 5.11.”

1.04        Retroactive Effectiveness.  The parties hereto hereby agree that
upon the Agreement Effective Date, this Amended Agreement shall be retroactively
effective to July 3, 2006.

ARTICLE II
REPESENTATIONS AND WARRANTIES

2.01        Representations and Warranties.  Each Loan Party represents and
warrants to the Administrative Agent, the Swing Line Lender, the L/C Issuer and
each of the Lenders, as follows:

(a)           The representations and warranties of each Loan Party contained in
Article III of the Amended Agreement, and in each of the Loan Documents or which
are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects on and as of the date
hereof and on and as of the Agreement Effective Date with the same effect as if
made on and as of the date hereof or the Agreement Effective Date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

(b)           After giving effect to this Amendment No. 1, no Default or Event
of Default has occurred or is continuing under the Amended Agreement.

(c)           The execution, delivery and performance by each Loan Party of this
Amendment No. 1 have been duly authorized by all necessary corporate or other
organizational action of each Loan Party, respectively.

(d)           The execution, delivery, performance and compliance with the terms
and provisions, by each Loan Party, of this Amendment No. 1, and the
consummation of the transactions contemplated hereby with respect to each Loan
Party, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, (b) will not violate
the Organizational Documents of any Loan Party or any judgment, decree or order
of any Governmental Authority applicable to any Loan Party, (c) will not violate
or result in a default or require any consent or approval under any indenture,
material agreement, Organizational Document or other material instrument binding
upon any Loan Party or its property, or give rise to a right thereunder to
require any payment to be made

 

3


--------------------------------------------------------------------------------




 

by any Loan Party and (d) will not result in the creation or imposition of any
Lien on any property of any Loan Party.

(e)           This Amendment No. 1 constitutes the legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

ARTICLE III
CONDITIONS PRECEDENT

3.01        Conditions to Effectiveness.  This Amendment No. 1 shall become
effective only upon satisfaction of the following conditions precedent (the
first date upon which each such condition has been satisfied being herein called
the “Agreement Effective Date”):

(a)           the Administrative Agent shall have received duly executed
counterparts of this Amendment No. 1 which, when taken together, bear the
authorized signatures of each Loan Party, the Required Lenders and the
Administrative Agent; and

(b)           the representations and warranties set forth in Section 2.01
hereof are true and correct in all material respects on and as of the Agreement
Effective Date.

ARTICLE IV
MISCELLANEOUS

4.01        Lender Consent.  For purposes of determining compliance with the
conditions specified in Section 3.01, each Lender that has signed this Amendment
No. 1 shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Agreement Effective Date specifying its objection thereto.

4.02        APPLICABLE LAW.  THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.03        Counterparts.  This Amendment No. 1 may be executed in any number of
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement. Delivery by facsimile by any
of the parties hereto of an executed counterpart of this Amendment No. 1 shall
be as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered,
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability or binding effect of this Amendment No. 1.

4.04        Credit Agreement.  Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Amended Agreement or any other
Loan Document, nor shall they constitute a waiver of any Default or Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Agreement or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Amended
Agreement specifically referred to by amendment.  Except as expressly amended
herein, the Amended Agreement

4


--------------------------------------------------------------------------------




 

shall continue in full force and effect in accordance with the provisions
thereof.  As used in the Amended Agreement, the terms “Agreement”, “herein”,
“hereinafter”, “hereunder”, “hereto” and words of similar import shall mean,
from and after the date hereof, the Amended Agreement.

4.05        Costs and Expenses.  On the Agreement Effective Date, the Borrower
agrees to pay all reasonable costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Amendment No. 1
and the instruments and documents to be delivered hereunder and the reasonable
fees, charges and expenses of counsel for the Administrative Agent outstanding
on the Agreement Effective Date.

4.06        Section Captions.  Section captions used in this Amendment No. 1 are
for convenience of reference only and shall not affect this construction of this
Amendment No. 1.

[Signature Pages Follow]

 

 

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their duly authorized officers, all as of the date first above
written.

 

ADESA, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Jonathan Peisner

 

 

 

Name:

Jonathan Peisner

 

 

 

Title:

Treasurer

 

 

 


--------------------------------------------------------------------------------




 

A.D.E. OF ARK-LA-TEX, INC.

ADESA NEW JERSEY, INC.

ADESA PENNSYLVANIA, INC.

ADESA PROPERTIES CANADA, INC.

ADESA PROPERTIES, INC.

ADESA TEXAS, INC.

AUTO BANC CORPORATION

AUTOMOTIVE FINANCE CORPORATION

AUTOMOTIVE RECOVERY SERVICES, INC.

AUTOVIN, INC.

COMSEARCH, INC.

IRT RECEIVABLES CORP.

PAR, INC.

ADESA ARK-LA-TEX,LLC

A.D.E. OF KNOXVILLE, LLC

ADESA ARKANSAS, LLC

ADESA BIRMINGHAM, LLC

ADESA CALIFORNIA, LLC

ADESA CHARLOTTE, LLC

ADESA COLORADO, LLC

ADESA DES MOINES, LLC

ADESA FLORIDA, LLC

ADESA INDIANAPOLIS, LLC

ADESA LANSING, LLC

ADESA LEXINGTON, LLC

ADESA MISSOURI, LLC

ADESA NEW YORK, LLC

ADESA OHIO, LLC

ADESA OKLAHOMA, LLC

ADESA SOUTHERN INDIANA, LLC

ADESA WASHINGTON, LLC

ADESA WISCONSIN, LLC

AUTO DEALERS EXCHANGE OF CONCORD, LLC

AUTO DEALERS EXCHANGE OF MEMPHIS, LLC

ADESA ATLANTA, LLC

ADESA PHOENIX, LLC

ADESA-SOUTH FLORIDA, LLC

ADESA CORPORATION, LLC,

ASSET HOLDINGS III, L.P.

ADESA VIRGINIA, LLC

Each as a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Jonathan Peisner

 

 

 

Name:

Jonathan Peisner

 

 

 

Title:

Vice President and Treasurer

 

 

 


--------------------------------------------------------------------------------




 

 

ADESA, PROPERTIES CANADA, INC

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ John J Thomas

 

 

 

Name:

John J Thomas

 

 

 

Title:

President

 

 

 

AUTO BANC CORPORATION

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Cameron C. Hitchcock

 

 

 

Name:

Cameron C. Hitchcock

 

 

 

Title:

President

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Cameron C. Hitchcock

 

 

 

Name:

Cameron C. Hitchcock

 

 

 

Title:

President

 

 

 

IRT RECEIVABLES CORP.

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Cameron C. Hitchcock

 

 

 

Name:

Cameron C. Hitchcock

 

 

 

Title:

President

 

 


--------------------------------------------------------------------------------




 

 

ADESA CORPORATION, LLC

 

 

As Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Jonathan Peisner

 

 

 

Name:

Jonathan Peisner

 

 

 

Title:

Treasurer

 

 

 

ADESA HOLDINGS III, L.P.

 

 

As Subsidiary Guarantor

 

 

 

By:

ADESA, Inc., as General Partner

 

 

 

 

 

 



 

By:

/s/ Jonathan Peisner

 

 

 

Name:

Jonathan Peisner

 

 

 

Title:

Treasurer

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and

 

 

Collateral Agent.

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Suzanne M. Paul

 

 

 

Name:

Suzanne M. Paul

 

 

 

Title:

Vice President

 

 

 

BANK OF AMERICA, N.A., as a lender, Swing Line

 

 

Lender and L/C Issuer

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Craig W. McGuire

 

 

 

Name:

Craig W. McGuire

 

 

 

Title:

Senior Vice President

 

 


--------------------------------------------------------------------------------




 

 

BANK OF NOVA SCOTIA, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ V. Gibson

 

 

 

Name:

V. Gibson

 

 

 

Title:

Assistant Agent

 

 

 

SCOTIABANC  INC., as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ W. Zarrett

 

 

 

Name:

W. Zarrett

 

 

 

Title:

Managing Director

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

 

 

f/k/a The Bank of Tokyo-Mitsubishi, Ltd., Chicago

 

 

 

Branch, as Lender

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Tsuguyuki Umene

 

 

 

Name:

Tsuguyuki Umene

 

 

 

Title:

Deputy General Manager

 

 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Andrew Strait

 

 

 

Name:

Andrew Strait

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Christopher Grumboski

 

 

 

Name:

Christopher Grumboski

 

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------




 

 

COMERICA BANK, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Steven J. McCormack

 

 

 

Name:

Steven J. McCormack

 

 

 

Title:

Vice President

 

 

 

FIFTH THIRD BANK (Central Indiana), as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Erik C. Miner

 

 

 

Name:

Erik C. Miner

 

 

 

Title:

Senior Vice President

 

 

 

FIFTH INDIANA BANK, N.A.,as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ William Bower

 

 

 

Name:

William Bower

 

 

 

Title:

First Vice President

 

 

 

FIRST TENNESSEE BANK NATIONAL

 

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Philip E. Stevenson

 

 

 

Name:

Philip E. Stevenson

 

 

 

Title:

Senior Vice President

 

 

 

HARRIS N.A., as a Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ William Thomson

 

 

 

Name:

William Thomson

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

 

JP MORGAN CHASE BANK, NA, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ John C. Otteson

 

 

 

Name:

John C. Otteson

 

 

 

Title:

Vice President

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Frank J. Jancar

 

 

 

Name:

Frank J. Jancar

 

 

 

Title:

Vice President

 

 

 

LaSALLE BANK NATIONAL ASSOCIATION, as

 

 

Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Matthew R. Doye

 

 

 

Name:

Matthew R. Doye

 

 

 

Title:

First Vice President

 

 

 

NATIONAL CITY BANK, successor by merger to

 

 

National City Bank of Indiana, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Tracy J. Venable

 

 

 

Name:

Tracy J. Venable

 

 

 

Title:

Senior Vice President

 

 

 

THE NORTHERN TRUST CO., as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Jared T. Hall

 

 

 

Name:

Jared T. Hall

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

 

REGIONS BANK, as Lender

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Scott A. Dvornik

 

 

 

Name:

Scott A. Dvornik

 

 

 

Title:

Vice President

 

 

 

SUNTRUST BANK, as a Syndication Agent

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ William Humphries

 

 

 

Name:

William Humphries

 

 

 

Title:

Managing Director

 

 

 

U.S. BANK NATIONAL ASSOCATION, as a Managing

 

 

Agent

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Karen Meyer

 

 

 

Name:

Karen Meyer

 

 

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as a Documentation Agent

 

 

 

 

 

 

 

 

 

 



 

By:

/s/ Peter Martinets

 

 

 

Name:

Peter Martinets

 

 

 

Title:

Vice President

 

 

 

 

 


--------------------------------------------------------------------------------